 Case1:17-cv-04365-RLY-DML
Case  1:17-cv-04365-RLY-DML Document
                             Document46-1
                                      47 Filed
                                          Filed01/18/19
                                                01/17/19 Page
                                                          Page11ofof11PageID
                                                                       PageID#:#:175
                                                                                  174



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

                                      )
  JACKIE WOODARD,                     )
                                      )
              Plaintiff,              )
                                      )
        v.                            )                    Case No. 1:17-cv-04365-RLY-DML
                                      )
  KOHL’S DEPARTMENT STORES, INC., )
                                      )
              Defendant.              )
  ____________________________________)

                            ORDER OF DISMISSAL WITH PREJUDICE

         This Cause has come before the Court upon the Stipulation between the Plaintiff,

  JACKIE WOODARD and the Defendant KOHL’S DEPARTMENT STORES, INC., filed

  through their respective counsel, that pursuant to the Fed. R. Civ. P. 41(a)(1)(A)(ii), the

  parties agree that above-captioned case be dismissed with prejudice, with each party to bear its

  own costs and attorney fees.

         IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that this Court

  APRROVES the Stipulation and GRANTS the Stipulation to Dismiss of this Cause with

  Prejudice with each party to bear its own costs and attorneys’ fees.


              January 18 2019
  Dated: _______________,

                                               _______________________________
                                               Richard L. Young, Judge
                                               United States District Court
                                               Southern District of Indiana
  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system
